DETAILED ACTION
Claims 1-6, 8-14, 16-21, and 28-30 are presented for examination, wherein claims 7, 15, and 22-27 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A.2 in the reply filed on December 16, 2021 is acknowledged.
Claim Objections
Claims 14 and 16 are objected to because of the limitation “interphase” in “interphase layer” should be spelled “interface layer.” See instant specification, at e.g. ¶¶ 0145-147. Appropriate correction is respectfully required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 10-14, 16-20, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 17/383,756 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is an obvious combination of claims 1-3 of the art, further wherein instant cross-linking of the fluorinated polymer chains to each other is equivalent to cross-linking of a plurality of fluorinated polymer chains into a lattice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-9, 13-14, 16-21, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al (WO 2021/247596, filed at the PTO on May 30, 2020, designating the US).
Regarding independent claim 1, Archer teaches a rechargeable battery with a metal anode coated with a coating composed of a functionalized cross-linked polymeric network, wherein said coating provides desirable mechanical and ion transport properties and prevents formation of morphological and chemical instabilities that cause dendritic deposition notoriously associated with these metal anodes (e.g. ¶¶ 0010 and 43-44), reading on “battery,” said battery comprising:
(1)	said metal anode, wherein said metal may be e.g. lithium, sodium, potassium, magnesium, aluminum, or the like, wherein lithium is used as the exemplary anode metal (e.g. ¶¶ 0012, 43, 45, and 55), reading on “an anode including an alkali metal…,”
wherein said lithium metal anode is expected to be configured to release a plurality of lithium ions during cycling of said battery since Archer teaches an identical/substantially identical lithium metal anode (e.g. supra), reading on “an anode including an alkali metal configured to release a plurality of alkali ions during cycling of the battery,” e.g. MPEP § 2112.01;
(2)	said coating composed of said functionalized cross-linked polymeric network, wherein said coating provides desirable mechanical and ion transport properties and prevents formation of morphological and chemical instabilities that cause dendritic deposition notoriously associated with these metal anodes (e.g. supra), reading on “a polymeric network deposited over one or more exposed surfaces of the anode,”
carbonaceous materials … with a plurality of fluorinated polymer chains cross-linked with each other,”
wherein said functionalized cross-linked polymeric network including said one or more fluorine multifunctional groups can increase the interfacial energy of the electrode/electrolyte interphase which enables planar, non-dendritic deposition of e.g. lithium, thereby preventing dendritic lithium metal deposition that results in cell failure and inefficiency (e.g. ¶¶ 0045 and 87);
(3)	a cathode positioned opposite of said anode, separated therefrom by a separator (e.g. ¶¶ 0043, 92-94, and 97-101 plus e.g. Figure 2), reading on “a cathode positioned opposite to the anode;”
(4)	a liquid electrolyte indirectly in contact with the anode with said functionalized cross-linked polymeric network therebetween (e.g. ¶¶ 0077 and 80), reading on “an electrolyte … in contact with the anode” (compare with instant specification, at e.g. ¶0145, and e.g. Figure 7); alternatively, said limitation would be expected since Archer teaches a substantially identical anode, functionalized cross-linked polymeric network coating said anode, and electrolyte, e.g. MPEP § 2112.01,
alternatively, said limitation would be expected since Archer teaches a substantially identical electrolyte, e.g. MPEP § 2112.01; and,
(5)	said separator located between said anode and said cathode (e.g. ¶¶0092, 101-102, 113, and 143), reading on “a separator positioned between the anode and the cathode.’

Regarding (2), Archer teaches said coating composed of said functionalized cross-linked polymeric network includes a polymer backbone including functional groups covalently bonded thereto, said functional groups may include cross-linked halogenated multifunctional groups, such as one or more fluorine multifunctional groups, wherein said fluorine multifunctional groups may be 2,2,3,3,4,4,5,5,6,6,7,7-Dodecafluoroheptyl acrylate (e.g. supra), wherein said covalent bonding is interpreted as “grafted,” reading on “the polymeric network including carbonaceous materials grafted with a plurality of fluorinated polymer chains cross-linked with each other,”
In the alternative, the process of grafting in the product-by-process limitation “grafted” does not patentably distinguish the claimed product, e.g. MPEP § 2113.

Still regarding (2), Archer teaches said lithium metal anode coated with said coating composed of said functionalized cross-linked polymeric network includes a polymer backbone including functional groups covalently bonded thereto, said functional 
wherein said functionalized cross-linked polymeric network including said one or more fluorine multifunctional groups can increase the interfacial energy of the electrode/electrolyte interphase which enables planar, non-dendritic deposition of e.g. lithium, thereby preventing dendritic lithium metal deposition that results in cell failure and inefficiency (e.g. supra),
but does not expressly teach the claimed properties in the limitations “the plurality of fluorinated polymer chains configured to produce an alkali-metal fluoride in response to operational cycling of the battery” or “the alkali-metal fluoride configured to suppress alkali metal dendrite formation from the anode.”
However, said properties would be expected since Archer teaches a substantially identical lithium metal anode coated with said cross-linked polymeric network (e.g. supra), reading on said limitations, e.g. MPEP § 2112.01.

Regarding (4), Archer teaches said liquid electrolyte and said cathode (e.g. supra), but does not expressly teach said liquid electrolyte “at least partially dispersed throughout the cathode.”
However, it would have been obvious to a person of ordinary skill in the art to form the active material in said cathode with an open pore structure, so that said liquid electrolyte could contact said cathode active material via a large surface area compared to the volume, thereby increasing the rate of reaction at the cathode, reading on the limitation “an electrolyte
Regarding claim 3, Archer teaches the battery of claim 1, wherein said functionalized cross-linked polymeric network includes said polymer backbone including cross-linked halogenated multifunctional groups, such as said fluorine multifunctional groups may be 2,2,3,3,4,4,5,5,6,6,7,7-Dodecafluoroheptyl acrylate (e.g. ¶¶ 0046-52, 65), reading on “the plurality of fluorinated polymer chains include a plurality of monomers, one or more monomers including 2,2,3,3,4,4,5,5,6,6,7,7- Dodecafluoroheptyl acrylate (DFHA), 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-Heptadecafluorodecyl methacrylate (HDFDMA), 2,2,3,3,4,4,5,5-Octafluoropentyl methacrylate (OFPMA), Tetrafluoropropyl methacrylate (TFPM), 3-[3,3,3-Trifluoro-2-hydroxy-2-(trifluoromethyl)propyl]bicyclo[2.2.1]hept-2-yl methacrylate (HFA monomer), or vinyl-based monomers including 2,3,4,5,6-Pentafluorostyrene (PFSt).”
Regarding claim 4, Archer teaches the battery of claim 1, wherein said functionalized cross-linked polymeric network coating may have a thickness of e.g. 0.1-100 µm (e.g. ¶0082), overlapping the claimed range, reading on the limitation “the polymeric network has a thickness approximately between 0.001 µm and 5 µm,” e.g. MPEP § 2144.05(I).
Regarding claim 5, Archer teaches the battery of claim 1, wherein said functionalized cross-linked polymeric network includes a polymer backbone including functional groups covalently bonded thereto, said functional groups may include cross-linked halogenated multifunctional groups, such as one or more fluorine multifunctional groups, wherein said fluorine multifunctional groups may be 2,2,3,3,4,4,5,5,6,6,7,7-Dodecafluoroheptyl acrylate (e.g. supra), wherein it is understood the covalent bond is as claimed.
In the alternative, the process of grafting in the product-by-process limitation “grafted” does not patentably distinguish the claimed product, e.g. MPEP § 2113.
Regarding claim 6, Archer teaches the battery of claim 5, wherein said functionalized cross-linked polymeric network includes a polymer backbone including functional groups covalently bonded thereto (e.g. supra), but does not expressly teach the limitation “the grafting is based on one or more radical initiators including at least one of benzoyl peroxide (BPO) or azobisisobutyronitrile (AIBN).”
However, the process of “grafting” of the claimed final product does not patentably distinguish the claimed product, e.g. MPEP § 2113.
Regarding claims 8-9, Archer teaches the battery of claim 1, wherein said functionalized cross-linked polymeric network includes said polymer backbone including cross-linked halogenated multifunctional groups, such as said fluorine multifunctional groups may be 2,2,3,3,4,4,5,5,6,6,7,7-Dodecafluoroheptyl acrylate; and, wherein said functionalized cross-linked polymeric network including said one or more fluorine multifunctional groups can increase the interfacial energy of the electrode/electrolyte interphase which enables planar, non-dendritic deposition of e.g. lithium, thereby preventing dendritic lithium metal deposition that results in cell failure and inefficiency (e.g. supra), but does not expressly teach the claimed properties in the limitations “the plurality of fluorinated polymer chains are configured to chemically interact with at least some alkali metal ions via a Wurtz reaction” (claim 8) or “the Wurtz reaction is associated with production of the alkali metal fluoride.”
supra), e.g. MPEP § 2112.01.
Regarding claim 13, Archer teaches the battery of claim 1, wherein said functionalized cross-linked polymeric network includes a polymer backbone including functional groups covalently bonded thereto (e.g. supra), wherein the process of grafting in the product-by-process limitation “grafted” does not patentably distinguish the claimed product, e.g. MPEP § 2113; and, said functionalized cross-linked polymeric network may comprise 5% or less of said halogenated multifunctional groups (e.g. ¶¶ 0012, 51, 53, and 70), overlapping the claimed ranges, reading on “the polymeric network includes between approximately 0.001 wt.% to 2 wt.% of the fluorinated polymer chains” (claim 13) and “the plurality of carbonaceous materials grafted with the fluorinated polymer chains includes 5 wt.% to 50 wt.% of the fluorinated polymer chains and a balance of carbonaceous material” (claim 30), e.g. MPEP § 2144.05(I).
Regarding claims 14 and 16, Archer teaches the battery of claim 1, wherein said battery comprises said lithium metal anode and said coating of said functionalized cross-linked polymeric network includes said polymer backbone including cross-linked halogenated multifunctional groups, such as said fluorine multifunctional groups may be 2,2,3,3,4,4,5,5,6,6,7,7-Dodecafluoroheptyl acrylate (e.g. supra),
wherein a solid-electrolyte interphase (hereinafter “SEI”) spontaneously forms directly on a surface of said anode and said coating of said functionalized cross-linked polymeric network regulates the chemistry of said SEI formed on said lithium metal anode (e.g. ¶¶ 0005 and 106-0107), wherein said SEI and an adjacent portion of said the polymeric network further comprises: an interphase layer in contact with the anode; and a protective layer disposed on top of the interphase layer” (claim 14, underlining added), as claimed; and, “the interphase layer includes one or more of a plurality of cross-linkable monomers including methacrylate (MA), acrylate, vinyl functional groups, or a combination of epoxy and amine functional groups” (claim 16).
Regarding claim 17, Archer teaches the battery of claim 16, wherein said SEI and polymeric network coating are composed of different materials, so would be expected to have a different densities, reading on “the protective layer is characterized by a density gradient,” as claimed.
Regarding claims 18-20, Archer teaches the battery of claim 17, wherein said SEI is understood to be self-healing since it spontaneously forms upon use of the battery and is located adjacent to said polymeric network provided to reduce dendrite growth (e.g. supra), reading on “the density gradient is associated with one or more self-healing properties of the protective layer” (claim 18) and the combination is expected to be capable of the claimed properties “the density gradient is configured to strengthen the polymeric network” (claim 19) and “the polymeric network is configured to suppress dendritic growth from the anode” (claim 20) since it teaches a substantially identical layers (e.g. supra), reading on said limitations, e.g. MPEP § 2112.0; alternatively
Regarding claim 21, Archer teaches the battery of claim 1, wherein said metal anode may be e.g. lithium, sodium, potassium, magnesium, aluminum, or the like, wherein lithium is used as the exemplary anode metal (e.g. supra), reading on “the anode is an alkali metal layer.”
Regarding claims 29-30, Archer teaches the battery of claim 1, wherein said functionalized cross-linked polymeric network includes a polymer backbone including functional groups covalently bonded thereto (e.g. supra), wherein the process of grafting in the product-by-process limitation “grafted” does not patentably distinguish the claimed product, e.g. MPEP § 2113; and, said functionalized cross-linked polymeric network may comprise 5% or less of said halogenated multifunctional groups (e.g. ¶¶ 0012, 51, 53, and 70), so the balance is understood to be the polymer backbone, overlapping the claimed ranges, reading on “the cross-linked polymeric network includes between approximately 5 wt.% to 100 wt.% of the plurality of carbonaceous materials grafted with the fluorinated polymer chains and a balance of fluorinated polymers, one or more non-fluorinated polymers, one or more cross-linkable monomers, or any combination thereof” (claim 29); and, “the plurality of carbonaceous materials grafted with the fluorinated polymer chains includes 5 wt.% to 50 wt.% of the fluorinated polymer chains and a balance of carbonaceous material” (claim 30), e.g. MPEP § 2144.05(I).
Allowable Subject Matter
Claims 2, 10-12, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding dependent claim 2, none of the timely art of record teaches or suggests the carbonaceous materials “include one or more of flat graphene, wrinkled graphene, a plurality of carbon nano-tubes (CNTs), or a plurality of carbon nano-onions (CNOs),” wherein said carbonaceous material also satisfies the limitations of independent claim 1, from which claim 2 depends.
Specifically regarding dependent claim 10, from which claims 11-12 depend, none of the timely art of record teaches the polymeric network of claim 1 that “further comprising a plurality of graphene nanoplatelets dispersed throughout the polymeric network, wherein the graphene nanoplatelets are isolated from each other within the polymeric network. See also instant specification, at e.g. ¶0140.
Specifically regarding dependent claim 28, from which claims 18-20 depend, none of the timely art of record teaches the battery of claim 1 that incorporates a film disposed on the cathode, wherein said film comprises a lattice including the specifically claimed composition and forms alkali metal containing polysulfide intermediates generated during cycling of the battery. See also instant specification, at e.g. ¶0074.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723